Citation Nr: 0840250	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for organic heart 
disease.

4.  Entitlement to service connection for a right leg 
condition.

5.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

6.  Entitlement to service connection for myositis.

7.  Entitlement to service connection for residuals of a left 
heel contusion.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, hypertension, organic heart 
disease, a right leg condition, residuals of a head injury to 
include headaches and residuals of a left heel contusion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Any in-service myositis was acute and resolved.  


CONCLUSION OF LAW

Chronic myositis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in April and July 2006.  The Board recognizes that VCAA 
notice was sent after the initial adjudication of the case.  
However, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

					Analysis

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disability was incurred while engaging in combat.  

The veteran is seeking service connection for myositis.  The 
veteran has alleged that his disability is a consequence of 
service.  Having reviewed the evidence pertaining to the 
veteran's claim, the Board concludes that service connection 
is not warranted.  
In this regard, the Board notes that a key element to 
establishing service connection is to show that the veteran 
has the claimed disability.  Although the veteran seeks 
service connection for myositis, there is no competent 
evidence of myositis.  

At this time, there is no competent evidence that the veteran 
has myositis.  Although service medical records show that the 
veteran was diagnosed with myositis, chronic, lower back in 
1961, there is no showing that the veteran currently has 
myositis or that he had myositis at any time during the 
appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).. The veteran was afforded a VA compensation and 
pension in October 2006.  During this examination, it was 
noted that the veteran complained of back spasm and aches 
during service.  It was noted that the veteran identifies 
"back trouble" but no exertional or manipulative 
limitations were established.  Examination indicated lumbar 
spine degenerative disc condition which was noted as being 
most likely age-related.  There were also subjective reports 
of pain but no clinical or diagnostic evidence of myositis.  
No opinion was issued on myositis due to the lack of a 
diagnosis.  

The October 2006 VA examination is consistent with prior 
examinations which also note no evidence of myositis.  In May 
2003, an impression was given of normal lower extremities and 
no evidence of neuropathy, plexopathy, radioculopathy or 
myopathy.  In April 2003, no clinical evidence of the claimed 
myositis was noted.  The examiner noted subjective reports of 
muscle pain and cramping.  

The record shows an in service diagnosis of myositis.  
However, there is no current evidence of myositis.  The 
veteran may be of the belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  At most, outpatient treatment 
records show complaints of muscle pain.  To the extent that 
the veteran asserts that he has myositis, post service 
records fail to show such pathology.  The veteran is not 
competent to establish a diagnosis of myositis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of 
a current disability service connection for myositis may not 
be granted.  


ORDER

Service connection for myositis is denied.  


REMAND

The veteran is seeking service connection for an acquired 
psychiatric disorder, hypertension, an organic heart disease, 
a right leg condition, residuals of a head injury to include 
headaches and residuals of a left heel contusion.  The 
veteran claims that his conditions are service related.  

Acquired psychiatric disorder, Residuals of a head injury and 
Right leg

Service medical records show a May 1961 notation that the 
veteran was nervous and very tired all the time.  Strong 
emotional overlay was also noted.  In July 1962, the veteran 
fell a distance of approximately 25 feet from a rope and he 
noted pain in both feet and back.  In April 1963, the veteran 
was in fight.  It was noted that the veteran had a bump over 
the right eye and a lump on the back of his head.  It was 
noted in a September 1963 psychiatric examination that the 
veteran would get into trouble when drinking, and that he had 
11 office hours and court martials as a result of his 
drinking.  

In September 1996, migraine headaches, history of head 
trauma, degenerative joint disease and fractures of both legs 
were noted.  In the April 2003 VA compensation and pension 
examination, the veteran reported being hit in the head while 
on patrol in 1963.  A five inch scar was noted to be located 
approximately near the coronal suture line centers skull.  
The veteran was examined in April 2003 for his right leg 
condition and subjective reports of bilateral lower leg 
paresthesia right greater than left was noted.  In May 2003, 
an impression was given of normal lower extremities and no 
evidence of neuropathy, plexopathy, radioculopathy or 
myopathy.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
The evidence shows that the veteran was treated in service 
for psychiatric problems and that "emotional overlay" was 
noted.  The evidence further shows that the veteran fell in 
service and that fractures of both legs were noted in 
September 1996.  The Board is of the opinion that a VA 
compensation and pension examination is warranted for the 
veteran's acquired psychiatric disorder and right leg service 
connection claims to determine if such disabilities exist 
and, if so, whether any shown disabilities are related to 
service.  

The Board also finds that an opinion is warranted for the 
veteran's residuals of a head injury claim.  Although the 
veteran was examined for his residuals of a head injury 
condition in April 2003, an etiology opinion was not issued.  
In light of the in service manifestations, the Board finds 
that an etiology opinion regarding the veteran's residuals of 
a head injury condition is warranted.  



Residuals of a left heel contusion

The veteran is seeking service connection for residuals of a 
left heel contusion.  Service medical records show complaints 
and treatment for the left heel.  In June 1962, contusion, 
left heel was diagnosed.  In October 2006, evaluation of the 
left foot demonstrated early degenerative changes of the 1st 
metatarsophalangeal joint.  The October 2006 VA compensation 
and pension examiner noted that the heel contusion the 
veteran sustained in service was acute and not chronic, and 
that the current left foot condition is not caused by or the 
result of injuries received in service.  The veteran is 
service connected for a left ankle disability.  The veteran 
contends that his left heel condition is secondary to his 
service connected left ankle disability.  The October 2006 VA 
compensation and pension examination did not address whether 
the veteran's left heel condition is caused or aggravated by 
the veteran's service connected left ankle disability.  The 
Board finds that a nexus opinion is necessary to address the 
above.  

Hypertension and Organic heart disease

The veteran has indicated that there are outstanding medical 
records which relate to his psychiatric, heart disease and 
hypertension claims.  It was noted in September 1996 that the 
veteran had been treated at 18 different VA facilities.  The 
veteran has indicated that he was treated at Carroll State 
Hospital, the Jackson, MS VA medical center and other VA 
facilities and that such records are not associated with the 
claims file.  Although it appears that some records from 
Jackson, MS VA medical center are associated with the 
veteran's claims file, he has indicated that these records 
are still at large.  The veteran has also indicated that 
records from his incarceration from January to October 2000 
are also not of record and should be obtained.  It appears 
that a request was made for these records in July 2003.  
However, nothing else substantive follows.  The Board also 
notes that the veteran has indicated that his claims file 
lacks any psychiatric treatment records after 2003 and 
records relating to his court martials in service.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  In light of VA's duty to 
assist, these issues are remanded for further evidentiary 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
medical records which relate to the 
veteran's psychiatric, heart disease and 
hypertension claims.  The RO should 
obtain, if available, any relevant 
treatment records from Carroll State 
Hospital, the Jackson, MS VA medical 
center and any other VA facility 
identified by the veteran.  The RO should 
also obtain any outstanding psychiatric 
records from 2003.  All records obtained 
should be associated with the claims file.  
If no records are available, a negative 
response should be obtained and associated 
with the claims file.  

2.  The RO should obtain service personnel 
records relating to the veteran's court 
maritals.  

3.  The veteran should be afforded 
appropriate VA examinations by a physician 
to ascertain: (a) whether he has an 
acquired psychiatric disorder, residuals 
of a head injury and right leg 
disabilities; and (b) whether the 
conditions are attributable to service on 
a direct or secondary basis.  The examiner 
should state for the record whether any 
currently shown disabilities are likely, 
as likely as not, or not likely related to 
service.  The examiner should also provide 
the rationale for all opinions expressed, 
to include a discussion of other pertinent 
evidence of record where indicated.

4.  The veteran's file should be reviewed 
and a medical opinion  should be obtained 
for the veteran's left heel condition.  
The examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present left 
heel condition was caused or aggravated by 
the veteran's left ankle disability.  If 
so, the examiner should discuss the degree 
of aggravation caused by the veteran's 
left ankle disability.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


